DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11-19-2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach a second end (bottom) of the container that is a second open end, the container made of electrically insulating material, the second current output terminal forms a second closure member distinct from the container and closing of  the second end container, and the edge portions of the electrodes of the other of the polarities being connected directly to said second closure member by welding. Examiner respectfully disagrees. 
The cited prior art teaches a battery cell [1] comprising a container (outer case) [2] containing an electrode plate group [3], and the container having a first end with a first current output terminal (lid) [4] forming a closure member closing off the container, the edge portions of the positive electrode welded to the lid and a second end with a second current output terminal (collector plate) [5] forming a closure member closing off the container, the edge portions of the negative electrode welded to the collector plate (paragraphs 26-35 of Kimura). 
The combination of Enomoto and Yamakaji teaches electrode caps (i.e. positive electrode cap and negative electrode cap) [22] being disposed at both end portions of the 
Therefore, it would have been obvious to one of ordinary skill in the art to form such battery before the effective filing date of the claimed invention because Enomoto discloses that such configuration can form a battery container that can prevent electrolyte leakage and also forms a unitary structure (paragraph 42) and Yamakaji discloses that such configuration can form a container having insulating property and resistance to the electrolyte. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant’s arguments are still not persuasive for reasons made herein and of record. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 23-24 and 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0153194 hereinafter Kimura in view of U.S. Pre-Grant Publication No. 2003/0035993 hereinafter Enomoto and U.S. Pre-Grant Publication No. 2014/0057165 hereinafter Yamakaji. 
Regarding Claim 23, Kimura teaches a battery cell [1] comprising: a container (outer case) [2] containing an electrode plate group [3] having alternating positive and negative electrodes flanking separators impregnated with electrolyte, the battery cell container having a hollow tube [3a] of central axis about which the electrode plate group is wound, the edge portions of the electrodes of the electrode plate group being distributed evenly and circularly around the central axis near the ends of the hollow tube (see figure 1), and the container having a first end with a first current output terminal (lid) [4] forming a closure member closing off the container, the edge portions of the positive electrode welded to the lid and a second end with a second current output terminal (collector plate) [5] forming a closure member closing off the container, the edge portions of the negative electrode welded to the collector plate (paragraphs 26-35). 
Kimura does not specifically disclose that the first end and second end of the battery container are open and closure members (caps) distinct from the container closing off the open ends, wherein the edge portions of the electrodes are directly connected to closure members.


    PNG
    media_image1.png
    703
    545
    media_image1.png
    Greyscale


Kimura teaches a battery container [2] but does not specifically disclose that the container is made from an electrically insulating material.
However, Yamakaji teaches a secondary battery that comprises an exterior body (battery case) having a three-layered structure in which aluminum metal is sandwiched between electrically insulating materials such as polyethylene and polyester (paragraph 129). Therefore, it would have been obvious to one of ordinary skill in the art to form a battery container having such material because Yamakaji discloses that such configuration can form a container having insulating property and resistance to the electrolyte (paragraph 129). 
Regarding Claim 24, Kimura teaches that the edge portions of the electrodes are compacted and form a connection portion of extra thickness which is welded directly to the closure member (paragraphs 29-35, see figure 1). 
Regarding Claim 26, Kimura teaches that the first and second closure members [4 and 5] are provided at the center of the container and directed towards the interior of the container with an inner projection which fits into one end of the hollow tube (see figures 1-2, paragraphs 26-27, 35-36). 

Regarding Claims 29-30, Kimura teaches that the closure members [4 and 5] are provided at its center and on its face directed towards the exterior of the container, with an external connecting projection, so as to allow electrical connection with another secondary cell by cooperation with an outer recess for connection disposed at the center of a closure member for closing the container of the other secondary cell, on the face directed towards the outside of the container of the other secondary cell (see figures 1-2, paragraphs 35-36). 
Regarding Claims 31-37, the combination teaches the container can be made of three-layered structure in which aluminum metal is sandwiched between electrically insulating materials such as polyethylene and polyester (paragraph 129 of Yamakaji).
Regarding Claims 38-40, the combination teaches that the container can be made of three-layered structure including aluminum metal, polyethylene and polyester (paragraph 129 of Yamakaji).
Regarding Claims 41-43, the combination teaches that the first and second closure members [4 and 5] are fixed on the battery container (see figures 1-2 of Kimura). 

Regarding Claims 47-50, the combination teaches a lithium ion secondary battery that comprises LTO electrode plate group, and the positive electrode or the negative electrode formed on an aluminum substrate or a copper substrate (paragraphs 50-63, 111 of Yamakaji). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729